
	

116 HR 3167 RH: National Flood Insurance Program Reauthorization Act of 2019
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 210
		116th CONGRESS1st Session
		H. R. 3167
		[Report No. 116–262, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2019
			Ms. Waters introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			October 28, 2019
			Reported from the Committee on Financial Services with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		October 28, 2019Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on June 10, 2019
			
		
		A BILL
		To reform and reauthorize the National Flood Insurance Program, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the National Flood Insurance Program Reauthorization Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Congressional findings.
					Title I—Reauthorization and affordability
					Sec. 101. Program extension.
					Sec. 102. Demonstration program for policy affordability.
					Sec. 103. Premium and fees relief for families and small businesses.
					Sec. 104. Monthly installment payment of premiums.
					Sec. 105. State revolving loan funds for low-interest loans.
					Sec. 106. Use of replacement cost value in estimating premium rates.
					Sec. 107. Refund of premiums upon cancellation of policy because of replacement with private flood
			 insurance.
					Title II—Mapping
					Sec. 201. Reauthorization of appropriations for National Flood Mapping Program.
					Sec. 202. National Flood Mapping Program.
					Sec. 203. Flood mapping modernization and homeowner empowerment pilot program.
					Sec. 204. Mapping improvements and reach.
					Sec. 205. Appeals regarding existing flood maps.
					Sec. 206. Appeals and publication of projected special flood hazard areas.
					Sec. 207. Communication and outreach regarding map changes.
					Sec. 208. Adoption of partial flood maps.
					Sec. 209. New zone for levee-impacted areas.
					Sec. 210. Agricultural structures in special flood hazard zones.
					Sec. 211. Technical Mapping Advisory Council.
					Title III—Mitigation
					Sec. 301. Increased cost of compliance coverage.
					Sec. 302. Multiple-loss properties.
					Sec. 303. Premium rates for certain mitigated properties.
					Sec. 304. Coverage for cooperatives.
					Sec. 305. Voluntary community-based flood insurance pilot program.
					Sec. 306. Mitigation funding.
					Sec. 307. Community Rating System improvements.
					Sec. 308. Community assistance program for effective floodplain management.
					Title IV—Modernization
					Sec. 401. Effect of private flood insurance coverage on continuous coverage requirements.
					Sec. 402. Optional coverage for umbrella policies.
					Sec. 403. Annual independent actuarial study.
					Sec. 404. Sharing of and access to information.
					Sec. 405. Elevation certificates.
					Sec. 406. Leveraging risk transfer opportunities for a sound financial framework.
					Sec. 407. Write-Your-Own arrangements.
					Sec. 408. Study on increasing participation.
 2.Congressional findingsThe Congress finds that— (1)since 2016, communities and families across the United States have suffered over $300 billion in losses as a result of flooding;
 (2)flooding disasters in the United States present a threat to people, property, and taxpayers; (3)the National Flood Insurance Program (NFIP) is a key component of the Federal Government’s efforts to minimize the damage and financial impact of floods;
 (4)the NFIP is the principal provider of flood insurance in the United States, covering over 5 million households and businesses across the country;
 (5)affordability of flood insurance coverage remains a serious concern; (6)investment in mitigation is a cost-effective means of reducing risk;
 (7)a policyholder’s ability to pay for flood insurance coverage should be considered for premium rate discounts; and
 (8)in the absence of widespread private insurance industry participation, and as a matter of national policy, the Federal Government must ensure the availability and affordability of flood insurance.
			IReauthorization and affordability
			101.Program extension
 (a)FinancingSubsection (a) of section 1309 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2019 and inserting September 30, 2024.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2019 and inserting September 30, 2024. (c)Retroactive effective dateIf this Act is enacted after September 30, 2019, the amendments made by subsections (a) and (b) shall take effect as if enacted on September 30, 2019.
				102.Demonstration program for policy affordability
				(a)Authority
 (1)In generalThe Administrator of the Federal Emergency Management Agency shall establish and carry out a demonstration program under this section to demonstrate the effectiveness of providing means-tested discounted rates for flood insurance coverage made available under the National Flood Insurance Act of 1968 for eligible households.
 (2)ConsultationThe Administrator may consult with the Secretary of the Treasury and the Secretary of Housing and Urban Development about the implementation of the program established pursuant to paragraph (1).
 (b)Eligible households and propertiesThe Administrator may provide discounted premium rates pursuant to this section only for properties that are—
 (1)1- to 4-family residential properties; and (2)the primary residence of a household whose income does not exceed 80 percent of the area median income, as determined by the Administrator in consultation with the Secretary of Housing and Urban Development.
 (c)Income determinationsFor purposes of the program under this section, the Administrator shall make determinations of household income on an annual basis.
 (d)Premium discountsNotwithstanding any provision of the National Flood Insurance Act of 1968, the chargeable premium rate for flood insurance coverage made available under the program under this section shall be an amount that does not exceed 2 percent of annual area median income for the area within which is located the property for which the coverage is provided.
 (e)Disclosure of full-risk rateThe Administrator shall provide to each policyholder purchasing flood insurance coverage under the program under this section for a property, not later than the commencement of the period of such coverage, a written statement setting forth the full actuarial premium rate for coverage for such property determined in accordance with section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)), the amount of the premium discount for such coverage, and any other information the Administrator considers helpful to policyholders in understanding flood insurance coverage and costs.
 (f)GuidanceNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Administrator shall issue guidance providing for the establishment of the demonstration program under this section, which shall include—
 (1)an estimation of the cost of the program stated in terms of the aggregate of premium discounts to be made available under the program;
 (2)a description of how the Administrator will determine eligibility for households to participate in the program in accordance with the requirements for eligibility in subsection (b); and
 (3)any new requirements to which policyholders participating in the program will be subject; and (4)the results of any consultation with the Secretary of the Treasury or the Secretary of Housing and Urban Development.
					(g)Report to Congress
 (1)Collection of informationThe Administrator shall collect by survey or other means, for each participating community in the national flood insurance program and regarding each year during the period beginning 5 years before implementation of the demonstration program under this section and ending upon the termination date under subsection (j), the following information:
 (A)The demographic characteristics of households purchasing flood insurance coverage under such program.
 (B)The average median income of such households. (C)The number of properties located in areas for which a major disaster related to flooding was declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
 (D)The number of policies made available under the national flood insurance program and the number and aggregate amount of claims submitted under such program.
 (E)For all properties in such community receiving discounted coverage under the demonstration program under this section, the aggregate amount of the full actuarial premium rate for coverage that is determined in accordance with section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)) and the aggregate amount of premium discounts provided under the demonstration program.
 (F)For all properties in such community, any changes to such full actuarial premium rates due to mapping changes or other factors.
 (2)Report to CongressNot later than the expiration of the 5-year period beginning upon the implementation of the demonstration program under this section, the Administrator shall submit to the Congress a report evaluating the effectiveness of the assistance provided under the program, which shall include—
 (A)a statement of the number of households participating in the program and the rates of participation by communities participating in the national flood insurance program, including whether such rates of participation have changed by year; and
 (B)an estimate of the cost of the program to the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017).
 (h)DefinitionsFor purposes of this section, the following definitions shall apply: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)Premium discountThe term premium discount means, with respect to a policy for flood insurance coverage under the national flood insurance program made available under the program under this section, the amount by which the full actuarial premium rate for coverage for such property that is determined in accordance with section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)) exceeds the chargeable premium rate for the coverage made available under the program under this section.
 (i)TerminationThe authority under this section to provide discounted premium rates for flood insurance coverage shall terminate on May 31, 2024.
				103.Premium and fees relief for families and small businesses
				(a)Repeal of surcharge
 (1)RepealSection 1308A of the National Flood Insurance Act of 1968 (42 U.S.C. 4015a) is hereby repealed. (2)Conforming amendmentsThe National Flood Insurance Act of 1968 is amended—
 (A)in section 1308(m) (42 U.S.C. 4015(m))— (i)in paragraph (1), by striking and the surcharges required under section 1308A; and
 (ii)in paragraph (2), by striking or surcharges; and (B)in section 1310A(c) (42 U.S.C. 4017a(c)), by striking paragraph (4).
 (b)Small loan exception to mandatory purchase requirementSubparagraph (A) of section 102(c)(2) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(c)(2)(A)) is amended by striking $5,000 and inserting $25,000.
				104.Monthly installment payment of premiums
 (a)AuthoritySubsection (g) of section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(g)) is amended—
 (1)by striking the subsection designation and all that follows through With respect and inserting the following:  (g)Frequency of premium collection (1)OptionsWith respect; and
 (2)by adding at the end the following:  (2)Monthly installment payment of premiums (A)Exemption from rulemakingUntil such time as the Administrator promulgates regulations implementing paragraph (1) of this subsection, the Administrator may adopt policies and procedures, notwithstanding any other provisions of law and in alignment and consistent with existing industry escrow and servicing standards, necessary to implement such paragraph without undergoing notice and comment rulemaking and without conducting regulatory analyses otherwise required by statute, regulation, or Executive order.
 (B)Pilot programThe Administrator may initially implement paragraph (1) of this subsection as a pilot program that provides for a gradual phase-in of implementation.
 (C)Policyholder protectionThe Administrator may— (i)during the 12-month period beginning on the date of the enactment of this subparagraph, charge policyholders choosing to pay premiums in monthly installments a fee for the total cost of the monthly collection of premiums not to exceed $25 annually; and
 (ii)after the expiration of the 12-month period referred to in clause (i), adjust the fee charged annually to cover the total cost of the monthly collection of premiums as determined by the report submitted pursuant to subparagraph (D).
 (D)Annual ReportsOn an annual basis, the Administrator shall report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate the ongoing costs associated with the monthly payment of premiums..
 (b)ImplementationClause (ii) of section 1307(a)(1)(B) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)(B)(ii)) is amended by inserting before any administrative expenses the following: the costs associated with the monthly collection of premiums provided for in section 1308(g) (42 U.S.C. 4015(g)), but only if such costs exceed the operating costs and allowances set forth in clause (i) of this subparagraph, and.
 105.State revolving loan funds for low-interest loansChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by adding at the end the following new section:
				
					1326.State revolving loan funds for low-interest loans
 (a)DefinitionsIn this section— (1)the term Community Rating System means the community rating system carried out under section 1315(b);
 (2)the term eligible State means a State, the District of Columbia, and the Commonwealth of Puerto Rico; (3)the term insular area means—
 (A)Guam; (B)American Samoa;
 (C)the Commonwealth of the Northern Mariana Islands; (D)the Federated States of Micronesia;
 (E)the Republic of the Marshall Islands; (F)the Republic of Palau; and
 (G)the United States Virgin Islands; (4)the term intended use plan means a plan prepared under subsection (d)(1);
 (5)the term low-income geographic area means an area described in paragraph (1) or (2) of section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a));
 (6)the term low-income homeowner means the owner of a primary residence, the household income of which in a taxable year is not more than 80 percent of the median income for the area in which the residence is located;
 (7)the term participating State means an eligible State that— (A)has entered into an agreement under subsection (b)(1); and
 (B)agrees to comply with the requirements of this section; (8)the term pre-FIRM building means a building for which construction or substantial improvement occurred before the effective date of the initial Flood Insurance Rate Map published by the Administrator under section 1360 for the area in which the building is located;
 (9)the term repetitive-loss property has the meaning given the term in section 1370(a); (10)the term severe repetitive-loss property has the meaning given the term in section 1370(a);
 (11)the term State loan fund means a flood mitigation assistance revolving loan fund established by an eligible State under this section; and
 (12)the term tribal government means the recognized government of an Indian tribe, or the governing body of an Alaska Native regional or village corporation, that has been determined eligible to receive services from the Bureau of Indian Affairs.
							(b)General authority
 (1)In generalThe Administrator may enter into an agreement with an eligible State to provide a capitalization grant for the eligible State to establish a revolving fund that will provide funding assistance to help homeowners, businesses, nonprofit organizations, and communities reduce flood risk in order to decrease—
 (A)the loss of life and property; (B)the cost of flood insurance; and
 (C)Federal disaster payments. (2)Timing of deposit and agreements for distribution of funds (A)In generalNot later than the last day of the fiscal year following the fiscal year in which a capitalization grant is made to a participating State under paragraph (1), the participating State shall—
 (i)deposit the grant in the State loan fund of the State; and (ii)enter into one or more binding agreements that provide for the State to distribute the grant funds for purposes authorized under subsection (c) such that—
 (I)in the case of the initial grant made under this section to a State, not less than 75 percent of the amount of the grant funds shall be distributed before the expiration of the 24-month period beginning upon deposit of such funds in the State loan fund of the State; and
 (II)in the case of any subsequent grant made under this section to a State, not less than 90 percent of the amount of the grant funds made under the capitalization grant shall be distributed before the expiration of the 12-month period beginning upon deposit of such funds in the State loan fund of the State.
 (B)NoncomplianceExcept as provided in subparagraph (C), if a participating State does not comply with subparagraph (A) with respect to a grant, the Administrator shall reallocate the grant in accordance with paragraph (3)(B).
 (C)ExceptionThe Administrator may not reallocate any funds under subparagraph (B) to a participating State that violated subparagraph (A) with respect to a grant made during the same fiscal year in which the funds to be reallocated were originally made available.
								(3)Allocation
 (A)In generalThe Administrator shall allocate amounts made available to carry out this section to participating States—
 (i)for the participating States to deposit in the State loan funds established by the participating States; and
 (ii)except as provided in paragraph (6), in accordance with the requirements described in subparagraph (B).
 (B)RequirementsThe requirements described in this subparagraph are as follows: (i)Fifty percent of the total amount made available under subparagraph (A) shall be allocated so that each participating State receives the percentage amount that is obtained by dividing the number of properties that were insured under the national flood insurance program in that State in the fiscal year preceding the fiscal year in which the amount is allocated by the total number of properties that were insured under the national flood insurance program in the fiscal year preceding the fiscal year in which the amount is allocated.
 (ii)Fifty percent of the total amount made available under subparagraph (A) shall be allocated so that each participating State receives a percentage of funds that is equal to the product obtained under clause (iii)(IV) with respect to that participating State after following the procedures described in clause (iii).
 (iii)The procedures described in this clause are as follows: (I)Divide the total amount collected in premiums for properties insured under the national flood insurance program in each participating State during the previous fiscal year by the number of properties insured under the national flood insurance program in that State for that fiscal year.
 (II)Add together each quotient obtained under subclause (I). (III)For each participating State, divide the quotient obtained under subclause (I) with respect to that State by the sum obtained under subclause (II).
 (IV)For each participating State, multiply the amount that is 50 percent of the total amount made available under subparagraph (A) by the quotient obtained under subclause (III).
 (iv)Except as provided in paragraph (5), in a fiscal year— (I)a participating State may not receive more than 15 percent of the total amount that is made available under subparagraph (A) in that fiscal year; and
 (II)if a participating State, based on the requirements under clauses (i) through (iii), would, but for the limit under subclause (I) of this clause, receive an amount that is greater than the amount the State is authorized to receive under that subclause, the difference between the authorized amount and the amount otherwise due to the State under clauses (i) through (iii) shall be allocated to other participating States—
 (aa)that, in that fiscal year, have not received an amount under subparagraph (A) that is more than the authorized amount under subclause (I) of this clause; and
 (bb)by using the requirements under clauses (i) through (iii), except that a participating State may receive an allocation under this subclause only if the allocation does not result in the State receiving a total amount for the fiscal year under subparagraph (A) that is greater than the authorized amount under subclause (I).
											(4)No revolving fund required
 (A)In generalNotwithstanding any other provision of this section, and subject to subparagraph (B), a participating State that receives less than $4,000,000 under paragraph (3)(B) in a fiscal year may distribute the funds directly in the form of grants or technical assistance for a purpose described in subsection (c)(2), without regard to whether the State has established a State loan fund.
 (B)State matchingA participating State that exercises the authority under subparagraph (A) in a fiscal year shall provide matching funds from non-Federal sources in an amount that is equal to 15 percent of the amount that the State receives under paragraph (3)(B) in that fiscal year for purposes described in subparagraph (A).
 (5)Allocation of remaining fundsAfter allocating amounts made available to carry out this section for a fiscal year in accordance with paragraph (3), the Administrator shall allocate any remaining amounts made available for that fiscal year to participating States, using the procedures described in clauses (i) through (iii) of paragraph (3)(B).
 (6)Allocation for tribal governments and insular areasThe Administrator shall reserve not less than 5.0 percent of the amount made available to carry out this section in a fiscal year to enter into grant agreements with tribal governments and insular areas, with the grant funds to be distributed—
 (A)according to criteria established by the Administrator; and (B)for a purpose described in subsection (c)(2).
 (7)Administrative costs; technical assistanceThe Administrator shall reserve not more than 2.5 percent of the amount made available to carry out this section in a fiscal year—
 (A)for administrative costs incurred in carrying out this section; and (B)to provide technical assistance to recipients of grants under this section.
								(c)Use of funds
 (1)In generalAmounts deposited in a State loan fund, including repayments of loans made from the fund and interest earned on the amounts in the fund, shall be used—
 (A)consistent with paragraphs (2) and (3) and subsection (g), to provide financial assistance for— (i)homeowners, businesses, and nonprofit organizations that are eligible to participate in the national flood insurance program;
 (ii)any local government that participates in the national flood insurance program; and (iii)any State government agencies or subdivisions of any State government that engage in floodplain management activities;
 (B)as a source of revenue and security for leveraged loans, the proceeds of which shall be deposited in the State loan fund; or
 (C)for the sale of bonds as security for payment of the principal and interest on revenue or general obligation bonds issued by the participating State to provide matching funds under subsection (g), if the proceeds from the sale of the bonds are deposited in the State loan fund.
 (2)PurposesA recipient of financial assistance provided through amounts from a State loan fund— (A)shall use the amounts to reduce—
 (i)flood risk; or (ii)potential flood claims submitted under the national flood insurance program;
 (B)shall use the amounts in a cost-effective manner under requirements established by the State, which may require an applicant for financial assistance to submit any information that the State considers relevant or necessary before the date on which the applicant receives the assistance;
 (C)shall use the amounts for projects that— (i)meet design and construction standards established by the Administrator;
 (ii)are located in communities that— (I)participate in the national flood insurance program; and
 (II)have developed a State, local, or tribal government hazard mitigation plan that has been approved by the Administrator under section 1366;
										(iii)
 (I)address a repetitive-loss property or a severe repetitive-loss property; or (II)address flood risk in the 500-year floodplain, areas of residual flood risk, or other areas of potential flood risk, as identified by the Administrator; and
 (iv)address current risk and anticipate future risk, such as sea-level rise; (D)may use the amounts—
 (i)for projects relating to— (I)structural elevation;
 (II)floodproofing; (III)the relocation or removal of buildings from the 100-year floodplain or other areas of flood risk, including the acquisition of properties for such a purpose;
 (IV)environmental restoration activities that directly reduce flood risk; (V)any eligible activity described in subparagraphs (A) through (G) of section 1366(c)(3); or
 (VI)other activities determined appropriate by the Administrator; (ii)with respect to a project described in clause (i), only for expenditures directly related to a project described in that clause, including expenditures for planning, design, and associated pre-construction activities; and
 (iii)to acquire, for the purposes of permanent protection, land, buildings, or a conservation easement from a willing seller or grantor;
 (E)may not use the amounts— (i)to construct buildings or expand existing buildings unless the activity is for the purpose of flood mitigation;
 (ii)to improve any structure, unless the recipient has obtained flood insurance coverage in an amount at least equal to the lesser of the eligible project costs or the maximum insurable limit for the structure under the national flood insurance program coverage for the structure, which coverage shall be maintained for the useful life of the structure;
 (iii)to improve a residential property with an appraised value that is not less than 125 percent of the limitation on the maximum original principal obligation of a conventional mortgage that may be purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation in the area in which the property is located, as established under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2));
 (iv)for the direct benefit of a homeowner if the annual household adjusted gross income of the homeowner during the previous fiscal year was not less than $200,000, as annually adjusted by the Administrator to reflect changes in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics of the Department of Labor and rounded to the nearest $25; or
 (v)to acquire real property or an interest in real property unless the property is purchased from a willing seller; and
 (F)shall, in the use of such amounts, give priority to the maximum extent practicable to projects that assist low-income homeowners and low-income geographical areas.
								(d)Intended use plans
 (1)In generalAfter providing the opportunity for public review and comment, each participating State shall annually prepare a plan that identifies, for the year following the date of issuance of the intended use plan, the intended uses of the amounts available in the State loan fund of the participating State.
 (2)Consultation during preparationEach participating State, in preparing an intended use plan, shall ensure that the State agency with primary responsibility for floodplain management—
 (A)provides oversight with respect to the preparation of the intended use plan; and (B)consults with any other appropriate State agency, including agencies responsible for coastal and environmental management.
 (3)ContentsA participating State shall, in each intended use plan— (A)include—
 (i)an explanation of the mitigation and resiliency benefits the State intends to achieve, including by—
 (I)reducing future damage and loss associated with flooding; (II)reducing the number of severe repetitive-loss properties and repetitive-loss properties in the State;
 (III)decreasing the number of flood insurance claims in the State; and (IV)increasing the rating under the Community Rating System for communities in the State;
 (ii)information with respect to the availability of, and the application process for receiving, financial assistance from the State loan fund of the State;
 (iii)the criteria and methods established for the distribution of amounts from the State loan fund of the State;
 (iv)the amount of financial assistance that the State anticipates allocating to— (I)local government projects; and
 (II)projects for homeowners, business, or nonprofit organizations; (v)the expected terms of the assistance provided under clause (iv); and
 (vi)a description of the financial status of the State loan fund and the short-term and long-term goals of the State loan fund; and
 (B)provide, to the maximum extent practicable, that priority for the use of amounts from the State loan fund shall be given to projects that—
 (i)address severe repetitive-loss properties and repetitive-loss properties; (ii)assist low-income homeowners and low-income geographic areas; and
 (iii)address flood risk for pre-FIRM buildings. (4)PublicationEach participating State shall publish and periodically update a list of all projects receiving funding from the State loan fund of the State, which shall include identification of—
 (A)the community in which the project is located; (B)the type and amount of assistance provided for each project; and
 (C)the expected funding schedule and date of completion of each project. (e)Fund managementAmounts in a State loan fund shall—
 (1)remain available for providing financial assistance under this section until distributed; (2)if the amounts are not required for immediate distribution or expenditure, be invested in interest-bearing obligations; and
 (3)except as provided in subsection (i), include only— (A)amounts received from capitalization grants made under this section;
 (B)repayments of loans made from the fund; and (C)interest earned on amounts in the fund.
								(f)Matching funds
 (1)Full grantOn or before the date on which a participating State receives a capitalization grant, the State shall deposit into the State loan fund of the State, in addition to the amount of the capitalization grant, an amount from non-Federal sources that is not less than 10 percent of the total amount of the capitalization grant.
 (2)Reduced grantNotwithstanding paragraph (1), if a State deposits in the State loan fund of the State in connection a capitalization grant an amount from non-Federal sources that is less than 10 percent of the total amount of the capitalization grant that would otherwise be received by the State, the Administrator shall reduce the amount of the capitalization grant received by the State to the amount that is 10 times the amount so deposited and shall allocate such remaining grant amounts under subsection (b)(5) together with the amounts allocated under such subsection.
 (g)Types of assistanceUnless otherwise prohibited by State law, a participating State may use the amounts deposited into a State loan fund under this section only—
 (1)to make a loan, on the condition that— (A)the interest rate for the loan is not more than the market interest rate;
 (B)the recipient of the loan will begin making principal and interest payments on the loan not later than 1 year after the date on which the project for which the loan was made is completed;
 (C)the loan will be fully amortized not later than 20 years after the date on which the project for which the loan was made is completed, except that, in the case of a loan made for a project in a low-income geographic area or to a low-income homeowner, the State may provide a longer amortization period for the loan if that longer period—
 (i)ends on a date that is not later than 30 years after the date on which the project is completed; and
 (ii)is not longer than the expected design life of the project; (D)the recipient of the loan demonstrates, based on verified and documented information that, at the time the loan is consummated, that the recipient has a reasonable ability to repay the loan, according to its terms, except that this subparagraph may not be construed to authorize any reduction or limitation in efforts to comply with the requirements of subsection (c)(2)(E) (relating to priority for assistance for low-income homeowners and low-income geographical areas); and
 (E)payments of principal and interest with respect to the loan will be deposited into the State loan fund;
 (2)to buy or refinance the debt obligation of a local government related to flood mitigation or resiliency activities, at an interest rate that is not more than the market interest rate;
 (3)to guarantee, or purchase insurance for, a local obligation, the proceeds of which finance a project eligible for assistance under this section, if the guarantee or purchase, as applicable, would—
 (A)improve credit market access; or (B)reduce the interest rate with respect to the obligation;
 (4)as a source of revenue or as security for the payment of principal and interest on revenue or general obligation bonds issued by the State if the proceeds of the sale of the bonds will be deposited into the State loan fund; or
 (5)to earn interest on those amounts. (h)Assistance for low-Income homeowners and low-Income geographic areas (1)In generalNotwithstanding any other provision of this section, if a participating State uses amounts from a State loan fund to provide financial assistance under subsection (c) in a low-income geographic area or to a low-income homeowner, the State may provide additional subsidization to the recipient of the assistance, including forgiveness of the principal of a loan.
 (2)LimitationFor each fiscal year, the total amount of additional subsidization provided by a participating State under paragraph (1) may not exceed 30 percent of the amount of the capitalization grant allocated to the State for that fiscal year.
							(i)Administration of fund
 (1)In generalA participating State may combine the financial administration of a State loan fund with the financial administration of any other revolving fund established by the State if—
 (A)combining the administration of the funds would— (i)be convenient and avoid administrative costs; and
 (ii)not violate the law of the State; and (B)the Administrator determines that—
 (i)amounts obtained from a grant made under this section, amounts obtained from the repayment of a loan made from a State loan fund, and interest earned on amounts in a State loan fund will be—
 (I)accounted for separately from amounts from other revolving funds; and (II)used only for purposes authorized under this section; and
 (ii)after consulting with the appropriate State agencies, the authority to establish assistance priorities and carry out oversight and related activities, other than financial administration, with respect to flood assistance remains with the State agency with primary responsibility for floodplain management.
									(2)Administrative and technical costs
 (A)In generalFor each fiscal year, a participating State may use the amount described in subparagraph (B) to— (i)pay the reasonable costs of administration of the programs under this section, including the recovery of reasonable costs incurred in establishing a State loan fund;
 (ii)provide appropriate oversight of projects authorized under this section; and (iii)provide technical assistance and outreach to recipients in the State of amounts under this section, including with respect to updating hazard mitigation plans and participating in the Community Rating System, in an amount that is not more than 4 percent of the funds made available to the State under this section.
 (B)DescriptionThe amount described in this subparagraph is an amount equal to the sum of— (i)any fees collected by a participating State to recover the costs described in subparagraph (A)(i), regardless of the source; and
 (ii)the greatest of— (I)$400,000;
 (II)0.2 percent of the value of the State loan fund of a State, as of the date on which the valuation is made; and
 (III)an amount equal to 7 percent of all grant awards made to a participating State for the State loan fund of the State under this section for the fiscal year.
										(3)Audit and report
 (A)Audit requirementNot less frequently than biennially, each participating State shall conduct an audit of the State loan fund of the State.
 (B)ReportEach participating State shall submit to the Administrator a biennial report regarding the activities of the State under this section during the period covered by the report, including—
 (i)the result of any audit conducted by the State under subparagraph (A); and (ii)a review of the effectiveness of the State loan fund of the State with respect to—
 (I)the intended use plans of the State; and (II)meeting the objectives described in subsection (b)(1).
 (4)OversightIn conducting oversight with respect to State loan funds established under this section, the Administrator—
 (A)shall— (i)periodically audit the funds in accordance with procedures established by the Comptroller General of the United States; and
 (ii)not less frequently than once every 4 years, review each State loan fund to determine the effectiveness of the fund in reducing flood risk; and
 (B)may, at any time— (i)make recommendations to a participating State with respect to the administration of the State loan fund of the State; or
 (ii)require specific changes with respect to a State loan fund in order to improve the effectiveness of the fund.
 (j)Liability protectionsThe Federal Government shall not be liable for any claim based upon the exercise or performance of, or the failure to exercise or perform, a discretionary function or duty on the part of the Federal agency, or an employee of the Federal Government, in carrying out the provision of this section.
 (k)RegulationsThe Administrator shall promulgate such guidance or regulations as may be necessary to carry out this section, including guidance or regulations that—
 (1)ensure that each participating State to which funds are allocated under this section uses the funds as efficiently as possible;
 (2)reduce, to the maximum extent practicable, waste, fraud, and abuse with respect to the implementation of this section; and
 (3)require any party that receives funds directly or indirectly under this section, including a participating State and a recipient of amounts from a State loan fund, to use procedures with respect to the management of the funds that conform to generally accepted accounting standards.
 (l)Authorization of appropriationsThere ia authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2020 through 2024..
 106.Use of replacement cost value in estimating premium ratesSection 1307 of the National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended by adding at the end the following new subsection:
				
 (i)Use of Replacement Cost ValueIn determining affordability for insurance provided under this title, the Administrator may consider, where appropriate, the impact of the inclusion of the replacement cost or other settlement basis of the structure..
 107.Refund of premiums upon cancellation of policy because of replacement with private flood insuranceSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended by adding at the end the following new subsection:
				
					(e)Refund of unearned premiums for policies canceled because of replacement with private flood
			 insurance
 (1)Required refundSubject to subsection (c), if at any time an insured under a policy for flood insurance coverage for a property that is made available under this title cancels such policy because other duplicate flood insurance coverage for the same property has been obtained from a source other than the National Flood Insurance Program under this title, the Administrator shall refund to the former insured a portion of the premiums paid for the coverage made available under this title, as determined consistent with industry practice according to the portion of the term of the policy that such coverage was in effect, but only if a copy of declarations page of the new policy obtained from a source other than the program under this title is provided to the Administrator.
 (2)Effective date of cancellationFor purposes of this subsection, a cancellation of a policy for coverage made available under the National Flood Insurance Program under this title, for the reason specified in paragraph (1), shall be effective—
 (A)on the effective date of the new policy obtained from a source other than the program under this title, if the request for such cancellation was received by the Administrator before the expiration of the 6-month period beginning on the effective date of the new policy; or
 (B)on the date of the receipt by the Administrator of the request for cancellation, if the request for such cancellation was received by the Administrator after the expiration of the 6-month period beginning on the effective date of the new policy.
 (3)Prohibition of refunds for properties receiving increased cost of compliance claimsNo premium amounts paid for coverage made available under this title may be refunded pursuant to this subsection—
 (A)with respect to coverage for any property for which measures have been implemented using amounts received pursuant to a claim under increased cost of compliance coverage made available pursuant to section 1304(b); or
 (B)if a claim has been paid or is pending under the policy term for which the refund is sought.. IIMapping 201.Reauthorization of appropriations for National Flood Mapping ProgramSubsection (f) of section 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101(b)) is amended by striking $400,000,000 for each of fiscal years 2013 through 2017 and inserting $500,000,000 for each of fiscal years 2019 through 2023.
			202.National Flood Mapping Program
 (a)Inclusion of cadastral features in rate mapsSection 100216(b)(3) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)(3)) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)cadastral features, including, for each cadastral feature—
 (i)the associated parcel identification data for such cadastral feature; and (ii)to the maximum extent practicable, using public and private sector address data, the address of such cadastral feature..
 (b)Format of rate mapsSection 100216(c)(2) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(c)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)spatially accurate in accordance with the common protocols for geospatial data under section 757 of the Geospatial Data Act of 2018 (43 U.S.C. 2806)..
 (c)Additional considerationsSection 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended—
 (1)by redesignating subsection (f) as subsection (m); and (2)by inserting after subsection (e) the following:
						
							(g)Stream flow networks
 (1)In generalThe Administrator shall coordinate with the United States Geological Survey for the sharing of data from stream flow networks critical to the National Flood Insurance Program, flood risk mapping, and flood risk assessments, to ensure that—
 (A)the stream gage stations in such stream flow networks are operational and use modern hardware; (B)such stream flow networks are sufficiently densified by adding new stream gage stations in high-risk areas;
 (C)inactive critical stream gage stations in such stream flow networks are reactivated; and (D)the speed of the geospatial real-time data feeds from such stream gage stations is increased.
 (2)DefinitionsIn this subsection: (A)Stream flow networkThe term stream flow network means a network of stream flow gages maintained under the direction of the United States Geological Survey and its partners that is used to measure or record the flow of water down a stream or river, or through an entire watershed system, and transmit such information using a geospatial real-time data feed.
 (B)Stream gage stationThe term stream gage station means a device installed at the edge of a river or stream that measures or records the flow of water down the stream and additional information such as water height, water chemistry, and water temperature.
 (3)Rule of constructionThe purpose of this subsection is to require cooperation between the Federal Emergency Management Agency and United States Geological Survey and nothing in this subsection may be construed to require or obligate funding expenditures.
 (h)Availability of data to publicThe Administrator shall make available to the public on the website of the Federal Emergency Management Agency a national geospatial data repository that—
 (1)provides access to the raw data used to include the cadastral features and parcel identification data in National Flood Insurance Program rate maps;
 (2)to the extent that such data is available, allows users to view, query, and obtain such data at multiple levels of detail, including down to the property level;
 (3)allows users to view flood risks, flood insurance zones, and flood elevations; (4)provides access to flood mapping and related information such as—
 (A)hydrologic and hydraulic models used in determining flood risk; (B)structure footprints where available as part of a national structure inventory;
 (C)flood depth grids; (D)flood risk reports;
 (E)flood risk assessments (Hazus analyses); (F)hazard mitigation plans; and
 (G)other flood risk products at the discretion of the Administrator; and (5)maintains and disseminates such data in a consistent manner.
 (i)Ensuring current dataNot less frequently than once every 5 years, the Administrator shall verify that each National Flood Insurance Program rate map contains data that is current and credible.
							(j)Qualifications-Based Selection Contracting
 (1)In generalWith respect to a contract awarded by the Administrator under this Act, or by an entity receiving a grant under this Act, for program management, architectural and engineering services, or surveying and mapping, such a contract shall be awarded to a contractor selected in accordance with the procedures described in section 1103 of title 40, United States Code (or an applicable equivalent State qualifications-based statute). The Administrator, or entity, as the case may be, shall require such contractor, as a condition of such contract, to award any subcontract for program management, architectural and engineering services, or surveying and mapping in accordance with the procedures described in the previous sentence, or the applicable equivalent State statute.
 (2)Relationship to State lawNothing in this subsection shall supersede any applicable State licensing law governing professional licensure.
 (3)DefinitionsIn this subsection: (A)Architectural and engineering servicesThe term architectural and engineering services has the meaning given that term in section 1102 of title 40, United States Code.
 (B)Surveying and mappingThe term surveying and mapping includes geospatial activities associated with measuring, locating, and preparing maps, charts, or other graphical or digital presentations depicting natural and man-made physical features, phenomena, and legal boundaries of the earth, including the following:
 (i)Topographic Engineering Surveying, including acquisition of topographic oriented surveying and mapping data for design, construction, master planning, operations, as-built conditions, precise structure stability studies using conventional and electronic instrumentation, photogrammetric, LiDAR, remote sensing, inertial, satellite, and other manned and unmanned survey methods as applicable.
 (ii)Hydrographic Engineering Surveying, including acquisition of hydrographic oriented surveying and mapping data for design, construction, dredging, master planning, operations, and as-built conditions using conventional and electronic instrumentation, and photogrammetric, remote sensing, inertial, satellite, side scan sonar, subbottom profiling, and other surveying methods, as applicable.
 (iii)Land Surveying, including property and boundary surveys, monumentation, marking and posting, and preparation of tract descriptions, using conventional, electronic instrumentation, photogrammetric, inertial, satellite, and other survey methods, as applicable.
 (iv)Geodetic Surveying, including first, second, and third order horizontal and vertical control surveys, geodetic astronomy, gravity and magnetic surveys using conventional, electronic instrumentation, photogrammetric, inertial, satellite, and other survey methods, as applicable.
 (v)Cartographic Surveying, including acquisition of topographic and hydrographic oriented surveying and mapping data for construction of maps, charts, and similar products for planning, flood analysis, and general use purposes using conventional and electronic instrumentation, photogrammetric, inertial, satellite, mobile, terrestrial, and other survey methods, as applicable.
 (vi)Mapping, charting, and related geospatial database development, including the design, compilation, digitizing, attributing, scribing, drafting, printing and dissemination of printed or digital map, chart, and related geospatial database products associated with planning, engineering, operations, and related real estate activities using photogrammetric, geographic information systems, and other manual and computer assisted methods, as applicable.
 (k)DefinitionsIn this section: (1)Cadastral featureThe term cadastral feature means the geographic elements and features—
 (A)that are independent of elevation, such as roads, structure footprints, and rivers and lakes; (B)which are represented on maps to show the true location and size of the elements in relationship to each other, as they are seen from the air; and
 (C)that are mapped from LiDAR or aerial photography by employing basic photogrammetry. (2)Parcel identification dataThe term parcel identification data means the information associated with a parcel of land, including the geographic location, unique parcel identifier, boundaries, structures contained within the parcel, zoning classification, and owner..
					203.Flood mapping modernization and homeowner empowerment pilot program
 (a)In generalThe Administrator of the Federal Emergency Management Agency shall carry out a pilot program to make grants to units of local government to enhance the mapping of urban flooding and associated property damage and the availability of such mapped data to homeowners, businesses, and units of local government to enable them to minimize the risk of such flooding.
 (b)ObjectivesAmounts from grants made under the pilot program under this section may be used only to carry out activities to meet the following objectives:
 (1)To develop a methodology for assessing urban flood risk through the deployment of technology-based mapping tools that are easily understandable by the public and effectively convey information regarding the level of flood risk.
 (2)To provide structure-specific projections of annual chance flood frequency. (3)To provide structure-based flood-risk assessments.
 (4)To provide urban flood-risk mitigation program design. (5)To incorporate information regarding climate trends into urban flooding risk assessments.
 (6)To make the information described in this subsection publicly available on the internet through a web-based portal so as to increase transparency regarding homeowner flood risks, except that the Administrator may not disclose such information to the public or to a private company in a manner that violates section 552a of title 5, United States Code, or any regulation implementing that section.
					(c)Eligible recipients
 (1)In generalGrants under the pilot program under this section may be made only to units of general local government located in urbanized areas, as such term is used by the Bureau of the Census of the Department of Commerce, having populations exceeding 50,000 or to stormwater management authorities of such units of general local government.
 (2)One-time grantsA grant under the pilot program under this section may not be made to— (A)any unit of general local governmental, or stormwater management authority of a unit of general government, that has previously received a grant under the pilot program;
 (B)any unit of general local government if the stormwater management agency for such unit has previously received a grant under the pilot program; or
 (C)any stormwater management agency of a unit of general local government if such unit has previously received a grant under the pilot program.
 (3)Treatment of stormwater management authoritiesIn the case of a stormwater management authority that operates with respect to more than one unit of general local government, the application of such authority shall be considered for purposes of paragraph (2) of this subsection and subsections (e), (f), and (g)(1) to be made for the largest unit of general local government for which such authority operates. The preceding sentence shall not limit the ability of such authority to carry out activities under the demonstration project in any other jurisdictions or unit of local government with respect to which the authority operates.
 (d)ApplicationsTo be eligible for a grant under this section a unit of general local government or stormwater management agency shall submit to the Administrator an application in such form and containing such information as the Administrator shall require.
				(e)Selection of recipients
 (1)Annual selectionSubject to paragraph (2) and to the submission of approvable applications, in each fiscal year for which amounts are made available for grants under the pilot program under this section the Administrator shall select, from among applications submitted under subsection (d) for such fiscal year, 3 units of general government or stormwater management authorities to receive grants under the pilot program under this section.
 (2)Aggregate limitSubject only to the submission of approvable applications, the Administrator shall select, in the aggregate over the entire duration of the pilot program under this section, 12 units of general government or stormwater management authorities to receive grants under the pilot program, as follows:
 (A)Tier 1Three of the applicants selected shall be units of general local government, or stormwater management authorities for such units, having a population exceeding 800,000, as follows:
 (i)Pelagic coastal cityOne shall be a unit of general local government, or stormwater authority for such a unit, that is a pelagic unit.
 (ii)Non-pelagic coastal cityOne shall be unit of general local government, or stormwater authority for such a unit, that is a coastal unit, but not a pelagic unit.
 (iii)Non-coastal cityOne shall be unit of general local government, or stormwater authority for such a unit, that is not a coastal unit.
 (B)Tier 2Six of the applicants selected shall be units of general local government, or stormwater management authorities for such units, having a population exceeding 200,000 but not exceeding 800,000, as follows:
 (i)Coastal citiesThree shall be units of general local government, or stormwater management authorities for such units, that are coastal units.
 (ii)Non-coastal citiesThree shall be units of general local government, or stormwater management authorities for such units, that are not coastal units.
 (C)Tier 3Three of the applicants selected shall be units of general local government, or stormwater management authorities for such units, having a population exceeding 50,000 but not exceeding 200,000.
						(f)Priority
 (1)In generalThe Administrator shall select applicants for grants under the pilot program under this section based on the extent to which their applications will achieve the objectives set forth in subsection (b).
 (2)Tiers 2 and 3In selecting applicants to receive grants under the pilot program under this section pursuant to subparagraphs (B) and (C) of subsection (e)(2), the Administrator shall give priority to applicants—
 (A)that are highly vulnerable to sea level rise; (B)within which are located a military installation or other facility relating to national security concerns; or
 (C)that have a population that is highly vulnerable to urban flooding and have an uneven capacity for flood mitigation and response efforts resulting from socioeconomic factors.
						(g)Amount
 (1)ConsiderationsIn determining the amount of grant under the pilot program under this section, the Administrator shall consider the population of the grant recipient, which may be considered in terms of the tier under subsection (e)(2) of the recipient.
 (2)Federal shareThe amount of a grant under the pilot program under this section may not exceed 75 percent of the total cost of the activities under subsection (b) to be carried out using the grant amounts.
 (h)DurationThe Administrator shall require each recipient of a grant under the pilot program under this section to complete the activities under subsection (b) to be carried out using the grant amounts before the expiration of the 18-month period beginning upon the initial receipt of grant amounts under the pilot program.
 (i)Use of census dataThe Administrator shall make all determinations under the pilot program regarding population using the most recent available data from the decennial census.
 (j)Grantee reports to FEMAEach recipient of a grant under the pilot program under this section shall, not later than the expiration of the 30-month period beginning upon the initial receipt of any such grant amounts, submit to the Administrator a report that describes—
 (1)the activities carried out with amounts from the grant; (2)how the activities carried out with such grant amounts have met the objectives described in subsection (b); and
 (3)any lessons learned in carrying out such activities and any recommendations for future mapping modernization efforts by the Federal Emergency Management Agency.
 (k)Biennial reports by FEMANot later than the expiration of the 24-month period beginning on the date of the enactment of this Act, and not later than the expiration of each successive 24-month period thereafter until the completion of all activities carried out with amounts from grants under the pilot program under this section, the Administrator shall submit to the Congress and make available to the public on an internet website a report that—
 (1)describes— (A)the progress of the activities carried out with amounts from such grants; and
 (B)the effectiveness of technology-based mapping tools used in carrying out the activities described in subparagraph (A); and
 (2)with respect to the final report that the Administrator is required to submit under this subsection, includes recommendations to the Congress and the executive branch of the Federal Government for implementing strategies, practices, and technologies to mitigate the effects of urban flooding.
 (l)Sense of CongressIt is the sense of the Congress that, because the pilot program is limited with respect to scope and resources, communities that participate in the pilot program should acknowledge that the most successful efforts to mitigate the effects of urban flooding—
 (1)take a structural-based mitigation approach with respect to construction, which includes— (A)recognizing any post-storm damage that may occur; and
 (B)pursuing designs that proactively minimize future flood damage; (2)make individuals in the community aware, through any cost-effective and available means of education, of the best approaches regarding the construction of properties that are able to survive floods, which reduces the cost of future repairs; and
 (3)encourage home and property owners to consider the measures described in paragraphs (1) and (2), which are the most cost-effective and prudent ways to reduce the impact of flooding, when constructing or renovating building components.
 (m)DefinitionsFor purposes of this section, the following definitions shall apply: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)CoastalThe term coastal means, with respect to a unit of general local government, that the unit borders a body of water that—
 (A)exceeds 2,000 square miles in size; and (B)is not a river.
 (3)PelagicThe term pelagic means, with respect to a unit of general local government, that the unit is a coastal unit and the body of water that the unit borders is an ocean or other large, open body of water (including bays and gulfs) that empties into an ocean.
					(4)Urban flooding
 (A)In generalThe term urban flooding means the inundation of property in a built environment, particularly in more densely populated areas, caused either by falling rain collecting on impervious surfaces or increasing the levels of nearby water bodies and overwhelming the capacity of drainage systems, such as storm sewers, including—
 (i)situations in which stormwater enters buildings through windows, doors, or other openings; (ii)water backup through sewer pipes, showers, toilets, sinks, and floor drains;
 (iii)seepage through walls and floors; (iv)the accumulation of water on property or public rights-of-way; and
 (v)the overflow from water bodies, such as rivers, lakes, and oceans. (B)ExclusionSuch term does not include flooding in undeveloped or agricultural areas.
 (n)FundingThere is authorized to be appropriated for grants under the pilot program under this section— (1)$1,200,000 for fiscal year 2020; and
 (2)$4,300,000 for fiscal year 2021, to remain available through 2023. 204.Mapping improvements and reach (a)Expanding mapping to all areas of the United StatesSubparagraph (A) of section 100216(b)(1) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)(1)(A)) is amended—
 (1)in clause (v), by striking and at the end; (2)by redesignating clause (vi) as clause (vii); and
 (3)by inserting after clause (v) the following:  (vi)all areas of the United States; and.
 (b)Use of other Federal agencies and LIDARSection 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended—
 (1)in subsection (b)(1)— (A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
 (B)by inserting after subparagraph (A) the following:  (B)as soon as practicable—
 (i)modernize the flood mapping inventory for communities for which the National Flood Insurance Program rate maps have not been modernized; and
 (ii)in coordination with communities, utilize the digital display environment established under subsection (f)(1)(A) to produce, store, and disseminate any flood hazard data, models, and maps generated under clause (i) while ensuring that the flood mapping inventory described in that clause may be printed in order to carry out—
 (I)floodplain management programs under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.); and
 (II)other purposes of the National Flood Insurance Program;; (C)in subparagraph (C), as so redesignated, by striking and at the end;
 (D)in subparagraph (D), as so redesignated, by striking the period at the end and inserting , and including the most current and most appropriate remote sensing or other geospatial mapping technology;;
 (E)by adding at the end the following:  (E)when appropriate, partner with other Federal agencies, States, communities, and private entities in order to meet the objectives of the program; and
 (F)when appropriate, consult and coordinate with the Secretary of Defense, the Director of the United States Geological Survey, and the Administrator of the National Oceanic and Atmospheric Administration to obtain the most up-to-date maps and other information of those agencies, including information relating to topography, water flow, watershed characteristics, and any other issues that are relevant to identifying, reviewing, updating, maintaining, and publishing National Flood Insurance Program rate maps.; 
 (2)by inserting after subsection (e) the following new subsection:  (f)Digital display environment and building-specific flood hazard and risk information (1)Establishment (A)In generalNot later than 5 years after the date of enactment of the National Flood Insurance Program Reauthorization Act of 2019, the Administrator, in consultation with the Technical Mapping Advisory Council, shall establish, as part of a national structure inventory, a dynamic, database-derived digital display environment for flood hazard and risk data, models, maps, and assessments.
 (B)Consultation with States and communitiesIn designing and constructing the digital display environment under subparagraph (A), the Administrator shall—
 (i)leverage and partner with States and communities that have successfully implemented the same approach; and
 (ii)consider adopting the techniques and technologies used by the States and communities described in clause (i) and applying those techniques and technologies nationwide.
										(2)Digital display system
 (A)In generalIn carrying out paragraph (1), the Administrator, in consultation with the Technical Mapping Advisory Council, shall establish a national digital display system that shall—
 (i)be prompted through dynamic querying of a spatial, relational flood hazard and risk database; (ii)as permissible under law, be made available to the public;
 (iii)to the extent feasible, and where sufficient data is available, provide information, with respect to individual structures, regarding—
 (I)flood hazard and risk assessment determinations; (II)flood insurance; and
 (III)flood risk mitigation efforts; (iv)be constructed in a manner that facilitates coordination with digital display systems that—
 (I)have been developed by State and community partners; and (II)the Administrator finds are acceptable;
 (v)include the capability to print physical copies of maps; and (vi)where feasible, allow for the maintenance and storage of elevation certificates.
 (B)Privacy requirementsThe Administrator may not disseminate the database described in subparagraph (A)(i), including any data used to create that database, to the public or to a private company in a manner that violates section 552a of title 5, United States Code, or any regulation implementing that section.;
 (3)by inserting after subsection (k), as added by the preceding provisions of this Act, the following:  (l)Annual reportThe Administrator, in coordination with the Technical Mapping Advisory Council established under section 100215 of this Act, shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate an annual report regarding progress achieved in the mapping program under this section, including the digital display and structure-specific information required under subsection (f), which shall include recommendations to reduce the cost and improve the implementation of that subsection..
 (c)Future flood riskSection 100216(d) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended by adding at the end the following:  (3)Future flood riskThe Administrator shall, in consultation with the Technical Mapping Council established under section 100215, provide financial and technical assistance to communities to incorporate future flood hazard conditions as an informational layer on their Flood Insurance Rate Maps..
				205.Appeals regarding existing flood maps
 (a)In generalSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the following new subsection:
					
						(k)Appeals of existing maps
 (1)Right to appealA State or local government, or the owner or lessee of real property, who has made a formal request to the Administrator to update a flood map that the Administrator has denied may at any time appeal such a denial as provided in this subsection.
 (2)Basis for appealThe basis for appeal under this subsection shall be the possession of knowledge or information that—
 (A)the base flood elevation level or designation of any aspect of a flood map is scientifically or technically inaccurate; or
 (B)factors exist that mitigate the risk of flooding, including ditches, banks, walls, vegetation, levees, lakes, dams, reservoirs, basin, retention ponds, and other natural or manmade topographical features.
								(3)Appeals process
 (A)Administrative adjudicationAn appeal under this subsection shall be determined by a final adjudication on the record, and after opportunity for an administrative hearing.
 (B)Rights upon adverse decisionIf an appeal pursuant to subparagraph (A) does not result in a decision in favor of the State, local government, owner, or lessee, such party may appeal the adverse decision to the Scientific Resolution Panel provided for in section 1363A, which shall recommend a non-binding decision to the Administrator.
								(4)Relief
 (A)Wholly successful appealsIn the case of a successful appeal resulting in a policyholder’s property being removed from a special flood hazard area, such policyholder may cancel the policy at any time within the current policy year, and the Administrator shall provide such policyholder a refund in the amount of any premiums paid for such policy year, plus any premiums paid for flood insurance coverage that the policyholder was required to purchase or maintain during the 2-year period preceding such policy year.
 (B)Partially successful appealsIn the case of any appeal in which mitigating factors were determined to have reduced, but not eliminated, the risk of flooding, the Administrator shall reduce the amount of flood insurance coverage required to be maintained for the property concerned by the ratio of the successful portion of the appeal as compared to the entire appeal. The Administrator shall refund to the policyholder any payments made in excess of the amount necessary for such new coverage amount, effective from the time when the mitigating factor was created or the beginning of the second policy year preceding the determination of the appeal, whichever occurred later.
 (C)Additional reliefThe Administrator may provide additional refunds in excess of the amounts specified in subparagraphs (A) and (B) if the Administrator determines that such additional amounts are warranted.
 (5)Recovery of costsWhen, incident to any appeal which is successful in whole or part regarding the designation of the base flood elevation or any aspect of the flood map, including elevation or designation of a special flood hazard area, the community, or the owner or lessee of real property, as the case may be, incurs expense in connection with the appeal, including services provided by surveyors, engineers, and scientific experts, the Administrator shall reimburse such individual or community for reasonable expenses to an extent measured by the ratio of the successful portion of the appeal as compared to the entire appeal, but not including legal services, in the effecting of an appeal based on a scientific or technical error on the part of the Federal Emergency Management Agency. No reimbursement shall be made by the Administrator in respect to any fee or expense payment, the payment of which was agreed to be contingent upon the result of the appeal. The Administrator may use such amounts from the National Flood Insurance Fund established under section 1310 as may be necessary to carry out this paragraph.
 (6)GuidanceThe Administrator shall issue guidance to implement this subsection, which shall not be subject to the notice and comment requirements under section 553 of title 5, United States Code..
 (b)DeadlineThe Administrator of the Federal Emergency Management Agency shall issue the guidance referred to section 1360(k)(6) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(k)(7)), as added by the amendment made by subsection (a) of this section, not later than the expiration of the 6-month period beginning on the date of the enactment of this Act.
				206.Appeals and publication of projected special flood hazard areas
 (a)AppealsSection 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is amended— (1)in subsection (b), by striking the second sentence and inserting the following: Any owner or lessee of real property within the community who believes the owner’s or lessee’s rights to be adversely affected by the Administrator’s proposed determination may appeal such determination to the local government no later than 90 days after the date of the second publication.;
 (2)in subsection (d), by striking subsection (e) and inserting subsection (f); (3)by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively; and
 (4)by inserting after subsection (d) the following new subsection:  (e)Determination by Administrator in the absence of appealsIf the Administrator has not received any appeals, upon expiration of the 90-day appeal period established under subsection (b) of this section the Administrator’s proposed determination shall become final. The community shall be given a reasonable time after the Administrator’s final determination in which to adopt local land use and control measures consistent with the Administrator’s determination..
 (b)PublicationSubsection (a) of section 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104(a)) is amended by striking in the Federal Register.
 207.Communication and outreach regarding map changesParagraph (1) of section 100216(d) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(d)(1)) is amended—
 (1)in subparagraph (B), by inserting maximum before 30-day period; and (2)in subparagraph (C), by inserting maximum before 30-day period.
 208.Adoption of partial flood mapsSubsection (f) of section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)) is amended by adding at the end the following new flush matter:
				
					Panels of the revised flood insurance rate maps for which no appeal has been submitted during the
			 90-day period referred to in subsection (b) shall be considered final..
 209.New zone for levee-impacted areasSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), as amended by the preceding provisions of this Act, is further amended by adding at the end the following:
				
					(l)Levee-Impacted areas
 (1)In generalSubject to full implementation of subparagraphs (A)(iii) and (B) of section 100216(b)(1) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)(1)) and notwithstanding any other provision of law, if a community applies to the Administrator for the remapping of a levee-impacted area in which the pertinent levee system fails to meet the minimum design, operation, and maintenance standards of the National Flood Insurance Program required for levee accreditation on a flood insurance rate map in accordance with the Levee Analysis Mapping Procedure initiated by the Administrator to replace the without levees approach to a Flood Insurance Study, the Administrator shall—
 (A)establish flood risk zones for those levee-impacted areas on such maps, to be known as AL-E zones, that have an established elevation for community floodplain management; and (B)make flood insurance available to properties located within those levee-impacted areas.
 (2)TransitionDuring the period beginning on the date of enactment of this subsection and ending on the date on which the Administrator develops rates for the various AL-E zones, a structure located in a portion of a community that is located within a levee-impacted area described in paragraph (1) shall be eligible for rates associated with areas of moderate flood hazards..
			210.Agricultural structures in special flood hazard zones
 (a)Requirements for State and local land use controlsSubsection (a) of section 1315 of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding at the end the following new paragraph:
					
						(3)Allowable local variances for certain agricultural structures
 (A)RequirementNotwithstanding any other provision of this Act— (i)the land use and control measures adopted pursuant to paragraph (1) may not, for purposes of such paragraph, be considered to be inadequate or inconsistent with the comprehensive criteria for land management and use under section 1361 because such measures provide that, in the case of any agricultural structure that is located in an area having special flood hazards, a variance from compliance with the requirements to elevate or floodproof such a structure and meeting the requirements of subparagraph (B) may be granted; and
 (ii)the Administrator may not suspend a community from participation in the national flood insurance program, or place such a community on probation under such program, because such land use and control measures provide for such a variance.
								This subparagraph shall not limit the ability of the Administrator to take enforcement action
			 against a community that does not adopt adequate variance criteria or
 establish proper enforcement mechanisms.(B)Variance; considerationsThe requirements of this subparagraph with respect to a variance are as follows: (i)The variance is granted by an official from a duly constituted State or local zoning authority, or other authorized public body responsible for regulating land development or occupancy in flood-prone areas.
 (ii)In the case of new construction, such official has determined— (I)that neither floodproofing nor elevation of the new structure to the base flood elevation is practicable; and
 (II)that the structure is not located in— (aa)a designated regulatory floodway;
 (bb)an area riverward of a levee or other flood control structure; or (cc)an area subject to high velocity wave action or seaward of flood control structures.
 (iii)In the case of existing structures— (I)if such structure is substantially damaged or in need of substantial repairs or improvements, such official has determined that neither floodproofing nor elevation to the base flood elevation is practicable; and
 (II)if such structure is located within a designated regulatory flood­way, such official has determined that the repair or improvement does not result in any increase in base flood levels during the base flood discharge.
 (iv)Such official has determined that the variance will not result in increased flood heights, additional threats to public safety, extraordinary public expense, create nuisances, cause fraud on or victimization of the public, or conflict with existing local laws or ordinances.
 (v)Not more than one claim payment exceeding $1,000 has been made for the structure under flood insurance coverage under this title within any period of 10 consecutive years at any time prior to the granting of the variance.
 (C)DefinitionsFor purposes of this paragraph, the following definitions shall apply: (i)Agricultural structureThe term agricultural structure has the meaning given such term in paragraph (2)(D).
 (ii)FloodproofingThe term floodproofing means, with respect to a structure, any combination of structural and non-structural additions, changes, or adjustments to the structure, including attendant utilities and equipment, that reduce or eliminate potential flood damage to real estate or improved real property, water and sanitary facilities, structures, or their contents..
 (b)Premium ratesSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following new subsection:
					
 (n)Premium rates for certain agricultural structures with variancesNotwithstanding any other provision of this Act, the chargeable premium rate for coverage under this title for any structure provided a variance pursuant to section 1315(a)(3) shall be the same as the rate that otherwise would apply to such structure if the structure had been dry floodproofed or a comparable actuarial rate based upon the risk associated with structures within the applicable AL-E zone established under section 1360(l)..
 211.Technical Mapping Advisory CouncilParagraph (1) of section 100215(b) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101a(b)(1)) is amended—
 (1)by redesignating subparagraphs (A) through (E) as subparagraphs (B) through (F), respectively; (2)by inserting before subparagraph (B), as so redesignated by subparagraph (A) of this paragraph, the following new subparagraph:
					
 (A)the Director of the United States Geological Survey;; and (3)in subparagraph (F), as so redesignated by paragraph (1) of this section—
 (A)in the matter preceding clause (i), by striking 16 and inserting 17; (B)in clause (xiii), by striking and at the end;
 (C)in clause (xiv), by striking the period at the end and inserting ; and; and (D)by adding at the end the following new clause:
						
 (xv)a member of a recognized professional real estate brokerage association.. IIIMitigation 301.Increased cost of compliance coverageSection 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)) is amended—
 (1)in paragraph (4), by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively;
 (2)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively (and by adjusting the margins accordingly);
 (3)in subparagraph (C) as so redesignated, by striking the period at the end and inserting a semicolon;
 (4)by redesignating paragraph (4) as subparagraph (E) (and by adjusting the margin accordingly); (5)by inserting after subparagraph (C), as so redesignated, the following:
					
 (D)properties identified by the Administrator as priorities for mitigation activities before the occurrence of damage to or loss of property which is covered by flood insurance; and;
 (6)by inserting before The national flood insurance program the following:;  (1)In general. (7)by striking The Administrator and inserting the following:
					
 (2)PremiumThe Administrator; and (8)by adding at the end the following new paragraphs:
					
 (3)Amount of coverageEach policy for flood insurance coverage made available under this title shall provide coverage under this subsection having an aggregate liability for any single property of $60,000.
						(4)Eligible mitigation activities
 (A)In generalEligible mitigation methods the cost of which is covered by coverage provided under this subsection shall include—
 (i)alternative methods of mitigation identified in the guidelines issued pursuant to section 1361(d); (ii)pre-disaster mitigation projects for eligible structures (as such term is defined in subparagraph (C)); and
 (iii)costs associated with the purchase, clearing, and stabilization of property that is part of an acquisition or relocation program that complies with subparagraph (B).
								(B)Acquisition and relocation project eligibility and requirements
 (i)In generalAn acquisition or relocation project shall be eligible to receive assistance pursuant to subparagraph (A)(iii) only if—
 (I)any property acquired, accepted, or from which a structure will be removed shall be dedicated and maintained in perpetuity for a use that is compatible with open space, recreational, or wetlands management practices; and
 (II)any new structure erected on such property will be— (aa)a public facility that is open on all sides and functionally related to a designated open space;
 (bb)a restroom; or (cc)a structure that the Administrator approves in writing before the commencement of the construction of the structure.
 (ii)Further assistanceIf an acquisition or relocation project is assisted pursuant to subparagraph (A)(iii)— (I)no person may apply to a Federal entity for disaster assistance with regard to any property acquired, accepted, or from which a structure was removed as part of such acquisition or relocation project; and
 (II)no Federal entity may provide disaster assistance for such property. (iii)Requirement to maintain flood insurance coverage (I)In generalNotwithstanding any other provision of law, any assisted structure (as such term is defined in subclause (III)) shall, at all times, maintain insurance against flood damage, in accordance with Federal law, for the life of such structure.
									(II)Transfer of property
 (aa)Duty to notifyIf any part of a property on which an assisted structure is located is transferred, the transferor shall, not later than the date on which such transfer occurs, notify the transferee in writing, including in all documents evidencing the transfer of ownership of the property of the requirements, that such transferee is required to—
 (AA)obtain flood insurance in accordance with applicable Federal law with respect to such assisted structure, if such structure is not so insured on the date on which the structure is transferred; and
 (BB)maintain flood insurance in accordance with applicable Federal law with respect to such structure. (bb)Failure to notifyIf a transferor fails to make a notification in accordance with item (aa) and such assisted structure is damaged by a flood disaster, the transferor shall pay the Federal Government an amount equal to the amount of any disaster relief provided by the Federal government with respect to such assisted structure.
 (III)Assisted structure definedFor the purposes of this clause, the term assisted structure means a structure on property that is part of an acquisition or relocation project assisted pursuant to subparagraph (A) that was, as part of such acquisition or relocation project—
 (aa)altered; (bb)improved;
 (cc)replaced; (dd)repaired; or
 (ee)restored. (C)Eligible structure definedFor purposes of this paragraph, the term eligible structure means any structure that—
 (i)was constructed in compliance with the Flood Insurance Rate Map and local building and zoning codes in effect at the date of construction of the structure; and
 (ii)has not previously been altered, improved, replaced, or repaired using assistance provided under this subsection.
 (5)Treatment of coverage limitsAny amount of coverage for a property provided pursuant to this subsection shall not be considered or counted for purposes of any limitation on coverage applicable to such property under section 1306(b) (42 U.S.C. 4013(b)) and any claim on such coverage shall not be considered a claim for purposes of section 1307(h) or subsection (a)(3) or (h)(3) of section 1366.
 (6)ImplementationNotwithstanding any other provision of law, the Administrator may implement this subsection by adopting one or more standard endorsements to the Standard Flood Insurance Policy by publication of such standards in the Federal Register, or by comparable means..
				302.Multiple-loss properties
 (a)Financial assistanceSection 1361 of the National Flood Insurance Act of 1968 (42 U.S.C. 4102) is amended by adding at the end the following new subsection:
					
 (e)Multiple-loss propertiesIn making determinations regarding financial assistance under the authorities of this Act, the Administrator may consider the extent to which a community is working to remedy problems with addressing multiple-loss properties..
 (b)DefinitionsSubsection (a) of section 1370 of the National Flood Insurance Act of 1968 (42 U.S.C. 4121) is amended—
 (1)by redesignating paragraphs (8) through (15) as paragraphs (11) through (18), respectively; and (2)by striking paragraph (7) and inserting the following new paragraphs:
						
 (7)Multiple-loss propertyThe term multiple-loss property means any property that is a repetitive-loss property, a severe repetitive-loss property, or an extreme repetitive-loss property.
 (8)Repetitive-loss propertyThe term repetitive-loss property means a structure that has incurred flood-related damage for which 2 or more separate claims payments of any amount in excess of the loss-deductible for damage to the covered structure have been made under flood insurance coverage under this title.
 (9)Severe repetitive-loss propertyThe term severe repetitive-loss property means a structure that has incurred flood-related damage for which— (A)4 or more separate claims payments have been made under flood insurance coverage under this title, with the amount of each such claim exceeding $5,000, and with the cumulative amount of such claims payments exceeding $20,000; or
 (B)at least 2 separate claims payments have been made under flood insurance coverage under this title, with the cumulative amount of such claims payments exceeding the value of the structure.
 (10)Extreme repetitive-loss propertyThe term extreme repetitive-loss property means a structure that has incurred flood-related damage for which at least 2 separate claims have been made under flood insurance coverage under this title, with the cumulative amount of such claims payments exceeding 150 percent of the maximum coverage amount available for the structure..
 (c)Conforming amendmentsThe National Flood Insurance Act of 1968 is amended— (1)in section 1304(b)(1)(A) (42 U.S.C. 4011(b)(1)(A)), as amended by section 301 of this Act, by striking repetitive loss structures and inserting repetitive-loss properties;
 (2)in section 1307 (42 U.S.C. 4014)— (A)in subsection (a)(2)(B), by striking repetitive loss property and inserting repetitive-loss property;
 (B)in subsection (g)(2)(B), by striking clauses (i) and (ii) and inserting the following:  (i)an extreme repetitive-loss property; or
 (ii)a severe repetitive-loss property.;  (C)by striking subsection (h); and
 (D)by redesignating subsection (i), as added by the preceding provisions of this Act, as subsection (h);
 (3)in section 1315(a)(2)(A)(i) (42 U.S.C. 4022(a)(2)(A)(i)), by striking repetitive loss structure and inserting repetitive-loss property; and (4)in section 1366 (42 U.S.C. 4104c)—
 (A)in subsection (a)(2), by striking repetitive loss structures and inserting repetitive-loss properties; (B)in subsection (c)(2)(A)(ii), by striking repetitive loss structures and inserting multiple-loss properties;
 (C)in subsection (d)— (i)in paragraph (1)—
 (I)in the paragraph heading, by striking repetitive loss structures and inserting repetitive-loss and extreme repetitive loss properties; and (II)in the matter preceding subparagraph (A), by striking repetitive loss structures and inserting repetitive-loss properties or extreme repetitive-loss properties; and
 (ii)in paragraph (2)— (I)in the paragraph heading, by striking Repetitive loss structures and inserting Repetitive-loss properties; and
 (II)by striking repetitive loss structures and inserting repetitive-loss properties; and (D)in subsection (h), by striking paragraphs (2) and (3).
						303.Premium rates for certain mitigated properties
 (a)Mitigation strategiesParagraph (1) of section 1361(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4102(d)(1)) is amended—
 (1)in subparagraph (A), by striking and at the end; (2)in subparagraph (B), by striking and at the end; and
 (3)by inserting after subparagraph (B) the following new subparagraphs:  (C)with respect to buildings in dense urban environments, methods that can be deployed on a block or neighborhood scale; and
 (D)elevation of mechanical or other critical systems; and. (b)Mitigation creditSubsection (k) of section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(k)) is amended—
 (1)by striking shall take into account and inserting the following:  shall—(1)take into account;  (2)in paragraph (1), as so designated by the amendment made by paragraph (1) of this subsection, by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (2)offer a reduction of the risk premium rate charged to a policyholder, as determined by the Administrator, if the policyholder implements any mitigation method described in paragraph (1)..
					304.Coverage for cooperatives
 (a)Equal treatment with condominiumsSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013), as amended by the preceding provisions of this Act is further amended by adding at the end the following:
					
 (f)Cooperative buildingsNotwithstanding any other provision of law, the Administrator shall make flood insurance coverage available to any individual with a membership interest and occupancy agreement in a cooperative housing project on the same terms as any owner of a condominium..
 (b)Payment of claimsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended— (1)in subsection (c)—
 (A)by striking flood insurance to condominium owners and inserting the following:  flood insurance—(1)to condominium owners; and (B)by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (2)to individuals with a membership interest and occupancy agreement in a cooperative housing project who purchased such flood insurance separate and apart from the flood insurance purchased by the cooperative association in which such individual is a member, based solely, or in any part, on the flood insurance coverage of the cooperative association or others on the overall property owned by the cooperative association.; and
 (2)by adding at the end the following:  (d)DefinitionsFor purposes of this section and section 1306(e), the terms cooperative association and cooperative housing project shall have such meaning as the Secretary shall provide..
					305.Voluntary community-based flood insurance pilot program
 (a)EstablishmentThe Administrator of the Federal Emergency Management Agency (in this section referred to as the “Administrator”) shall carry out a community-based flood insurance pilot program to make available, for purchase by participating communities, a single, community-wide flood insurance policy under the National Flood Insurance Program that—
 (1)covers all residential and non-residential properties within the community; and (2)satisfies, for all such properties within the community, the mandatory purchase requirements under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a).
 (b)ParticipationParticipation by a community in the pilot program under this section shall be at the sole discretion of the community.
 (c)Requirements For Community-Wide PoliciesThe Administrator shall ensure that a community-wide flood insurance policy made available under the pilot program under this section incorporates the following requirements:
 (1)A mapping requirement for properties covered by the policy. (2)A deductible.
 (3)Certification or accreditation of mitigation infrastructure when available and appropriate. (4)A community audit.
 (5)A method of preventing redundant claims payments by the National Flood Insurance Program in the case of a claim by an individual property owner who is covered by a community-wide flood insurance policy and an individual policy obtained through the Program.
 (6)Coverage for damage arising from flooding that complies with the standards under the National Flood Insurance Program appropriate to the nature and type of property covered.
 (d)TimingThe Administrator shall establish the demonstration program under this section not later than the expiration of the 180-day period beginning on the date of the enactment of this Act and the program shall terminate on September 30, 2022.
 (e)Definition of communityFor purposes of this section, the term “community” means any unit of local government, within the meaning given such term under the laws of the applicable State.
 306.Mitigation fundingFor each of the first 5 fiscal years beginning after following the date of the enactment of this Act, there is authorized to be appropriated $200,000,000 to carry out the flood mitigation assistance grant program under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c).
			307.Community Rating System improvements
 (a)Provision of community rating system premium credits to maximum number of communities practicableSubsection (b) of section 1315 of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(b)) is amended—
 (1)in paragraph (2), by striking may and inserting shall; and (2)in paragraph (3), by inserting , and the Administrator shall provide credits to the maximum number of communities practicable after under this program.
 (b)Grants for Community Rating System program coordinatorsSection 1315 of the National Flood Insurance Act of 1968 (42 U.S.C. 4022) is amended by adding at the end the following new subsection:
					
						(c)Grants for Community Rating System program coordinators
 (1)AuthorityThe Administrator shall carry out a program to make grants to consortia of States and communities for use only for costs of employing or otherwise retaining an individual or individuals to coordinate and carry out responsibilities relating to participation in the community rating system program under subsection (b) for States and communities that are members of such consortia.
 (2)EligibilityThe Administrator shall establish such criteria as the Administrator considers appropriate for a consortium of States and communities to be eligible for grants under this subsection, which shall include requiring a consortium to provide evidence to the Administrator that the consortium has sufficient authority and administrative capability to use grant amounts in accordance with this subsection on behalf of its member jurisdictions.
 (3)TimingA consortium receiving a grant under this section shall establish the position or positions described in paragraph (1), and employ or otherwise retain an individual or individuals to fill such position or positions, not later than the date that all such grant amounts are expended.
 (4)ApplicationsThe Administrator shall provide for consortia of States and communities to submit applications for grants under this subsection, which shall include—
 (A)the evidence referred to in paragraph (2); (B)such assurances as the Administrator shall require to ensure compliance with the requirement under paragraph (3);
 (C)such assurances as the Administrator shall require to ensure that the consortia will provide funding sufficient to continue the position or positions funded with the grant amounts, in the same annual amount as under such grant funding, after such grant funds are expended; and
 (D)such other information as the Administrator may require. (5)SelectionFrom among eligible consortia of States and communities submitting applications pursuant to paragraph (3), the Administrator shall select consortia to receive grants under this subsection in accordance with such competitive criteria for such section as the Administrator shall establish.
 (6)Definition of communityFor purposes of this section, the term community has the meaning given such term in section 1366(h) (42 U.S.C. 4104c(h)), except that such term includes counties and regional planning authorities that do not have zoning and building code jurisdiction.
 (7)Authorization of appropriationsThere is authorized to be appropriated for grants under this subsection— (A)$7,000,000 for the first fiscal year commencing after the expiration of the 4-month period beginning on the date of the enactment of this Act; and
 (B)$7,000,000 for each of the four consecutive fiscal years thereafter.. 308.Community assistance program for effective floodplain management (a)In generalChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following:
					
						1327.Community assistance program for effective floodplain management
 (a)In generalThe Administrator shall establish a community assistance program under this section to increase the capacity and capability of States, Indian tribes, and communities to effectively manage flood risk and participate in the national flood insurance program, including the community rating system program under section 1315(b), by providing financial and technical assistance to States, tribes and communities.
 (b)ComponentsThe community assistance program under this program shall include— (1)making community assistance grants under subsection (c) to States;
 (2)conducting periodic assessments, not less often than once every 5 years, of the technical assistance and training needs of States, Indian tribes, and communities;
 (3)providing technical assistance and training to States, Indian tribes, and communities in accordance with the needs identified by such assessments;
 (4)conducting periodic reviews of State, Indian tribe, and community floodplain management standards by the Administrator to promote continuous improvement in building and maintaining effective State floodplain management programs (as such term is defined in subsection (d));
 (5)conducting periodic estimates of the losses avoided nationally due to the adoption of qualifying floodplain management standards by States, Indian tribes and communities;
 (6)in coordination with each State receiving a grant under subsection (c), developing and executing a strategy to—
 (A)provide technical and financial assistance to communities, including small and rural communities, and Indian tribes within the State; and
 (B)encourage greater participation in the community rating system program; and (7)establishing goals for States participating in the program and incentives for exceeding such goals.
								(c)Community assistance grants to States
 (1)In generalUnder the program under this section the Administrator may award grants to States, which shall be used only—
 (A)to increase the capacity and capability of the State and communities and Indian tribes in the State to effectively manage flood risk and to fully participate in the national flood insurance program, including the community rating system program; and
 (B)for activities related to implementation, administration, oversight, and enforcement of the national flood insurance program at the State and local and tribal levels.
 (2)GuidelinesThe Administrator shall establish guidelines governing the use of grant funds under this subsection, including setting forth activities eligible to be funded with such amounts.
 (3)EligibilityTo be eligible to receive a grant under this subsection, a State shall— (A)demonstrate, to the satisfaction of the Administrator, that the State has in effect qualifying State floodplain management standards for the State;
 (B)agree to submit such reports, certifications, and information to the Administrator as the Administrator shall require, including those required under paragraph (5); and
 (C)meet any additional eligibility requirements as the Administrator may require. (4)Application; selection criteriaThe Administrator shall provide for States to submit applications for grants under this subsection, which shall include such information, assurances, and certifications as the Administrator may require, and may establish criteria for selection of qualifying applications to be selected for grants under this subsection.
 (5)Ongoing review of floodplain management standardsEach State that is awarded funds under this section shall provide periodic reports, certifications, and information regarding the floodplain management standards of such State as the Administrator may require for the duration of the use of grant amounts.
 (d)DefinitionsFor purposes of this section: (1)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
 (2)Qualifying State floodplain management standardsThe term qualifying State floodplain management standards means the floodplain management standards of a State that— (A)are specifically authorized under State law and do not conflict with or inhibit the implementation of the National Flood Insurance Act of 1968;
 (B)designate an entity responsible for coordinating the national flood insurance program in the State; (C)identify State resources and programs to manage floodplains and reduce flood risk;
 (D)address on a long-term basis— (i)integration of floodplain management activities with other State functions and activities;
 (ii)identification of flood hazards; (iii)management of natural floodplain functions and resources;
 (iv)elimination of adverse impacts of development on the floodplain; (v)flood mitigation and recovery strategies for the State;
 (vi)strategies for informing communities and citizens about flood risk and mitigation options; and (vii)measures for evaluating the effectiveness of State floodplain management efforts;
 (E)include a long-term plan that will facilitate the prioritization and provision of training and technical assistance to communities and Indian tribes in the State to increase local and tribal capacity and capability for floodplain management, including the capacity and capability to participate in the national flood insurance program and the community rating system program;
 (F)provide for oversight, administration and enforcement of the national flood insurance program at the State and community levels; and
 (G)meet such other requirements as the Administrator may establish. (e)Funding (1)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for each of fiscal years 2019 through 2024 for the National Flood Insurance Fund for carrying out this section. Any amounts appropriated pursuant to this subsection shall remain available until expended.
 (2)Set-asidesFrom any amounts made available for grants under this section, the Administrator may reserve such amount as the Administrator considers appropriate—
 (A)for community assistance grants under subsection (c) to States; and (B)for additional assistance only for States exceeding the goals established pursuant to subsection (b)(8)..
 (b)Use of National Flood Insurance Fund amountsSubsection (a) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017(a)) is amended—
 (1)in paragraph (7), by striking and at the end; (2)in paragraph (8), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (9)for carrying out the community assistance program for effective floodplain management under section 1327..
					IVModernization
 401.Effect of private flood insurance coverage on continuous coverage requirementsSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015), as amended by the preceding provisions of this Act, is further amended by adding at the end the following:
				
 (o)Effect of Private Flood Insurance Coverage on Continuous Coverage RequirementsFor purposes of applying any statutory, regulatory, or administrative continuous coverage requirement, including under section 1307(g)(1), the Administrator shall consider any period during which a property was continuously covered by a flood insurance policy, either offered through the national flood insurance program or private market, that was used to satisfy the requirements under section 102(a) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(a)) to be a period of continuous coverage..
 402.Optional coverage for umbrella policiesSubsection (b) of section 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(b)), is amended—
 (1)in paragraph (4), by striking and at the end; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (6)the Administrator may provide that, in the case of any commercial property or other residential property, including multifamily rental property and agricultural property, one umbrella policy be made available to every insured upon renewal and every applicant with multiple structures on the same property, except that—
 (A)purchase of such coverage shall be at the option of the insured; and (B)any such coverage shall be made available only at chargeable rates that are not less than the estimated premium rates for such coverage determined in accordance with section 1307(a)(1)..
 403.Annual independent actuarial studyPart C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.) is amended by adding at the end the following new section:
				
 1349.Annual independent actuarial studyThe Administrator shall provide for an independent actuarial study of the National Flood Insurance Program to be conducted annually, which shall analyze the financial position of the Program. The Administrator shall submit a report annually to the Congress describing the results of such study and assessing the financial status of the Program. The report shall recommend adjustments to underwriting standards, program participation, or premiums, if necessary, to ensure that the Program remains financially sound. The report shall also include an evaluation of the quality control procedures and accuracy of information utilized in the process of underwriting National Flood Insurance Program policies. Such evaluation shall include a review of the risk characteristics of policies..
			404.Sharing of and access to information
 (a)In generalSection 1313 of the National Flood Insurance Act of 1968 (42 U.S.C. 4020) is amended— (1)by inserting after the section enumerator the following: (a) Availability to public and State agencies.—; and
 (2)by adding at the end the following new subsections:  (b) Exchange of NFIP and private flood insurance policy and claims informationThe Administrator may provide to each private insurer that sells coverage that meets, at a minimum, the definition of private flood insurance under section 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)), current and historical property-specific information that is available to the Administration on flood insurance program coverage, flood damage assessments, and payment of claims, but only if the following conditions are met:
 (1)Each private insurer receiving such data shall provide to the Administrator current and historical property-specific information, generated through the sale of the flood insurance that meets such definition of private flood insurance, by the private insurer on flood insurance coverage, flood damage assessments, and payment of claims.
 (2)Such information obtained under paragraph shall be made available as required by subsections (c) and (d).
 (c)Homeowner access to NFIP and private policy and claims informationUpon request by the current owner of a property, the Administrator shall provide to the owner any current and historical information available to the Administrator, including information obtained under subsection (b)(1), on insurance coverage, damage assessments, and payment of claims concerning such property of the owner. In addition, the Administrator shall provide information the Administrator may have on whether the property owner may be required to purchase flood insurance coverage due to previous receipt of federal disaster assistance, including assistance provided by the Small Business Administration, the Department of Housing and Urban Development, the Federal Emergency Management Agency, or any other type of assistance subject to the mandatory purchase requirement under section 102 of the Flood Disaster Protection Act of 1973.
 (d)Homebuyer access to flood insurance informationNotwithstanding section 552a(b) of title 5, United States Code, not later than 14 days after a request for such information by a buyer under contract for purchase of a property, the Administrator shall provide to the buyer the following information:
 (1)The number and dollar value of claims filed for the property, over the life of the property, under a flood insurance policy made available under this title.
 (2)Such other available information about the property as determined by the Administrator to accurately and adequately characterize the true flood risk to the property.
 (3)A notice to the recipient of the information that the information provided may only be utilized by the recipient alone and only for the purposes of homebuying..
 (b)Effective dateSubsection (d) of section 1313 of the National Flood Insurance Act of 1968, as added by the amendment made by subsection (a)(2) of this section, shall take effect beginning upon the expiration of the 12-month period that begins on the date of the enactment of this Act.
 405.Elevation certificatesChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following:
				
 1328.Elevation certificatesSurveyed elevation data and other information relating to a building that is recorded on a National Flood Insurance Program Elevation Certificate by an individual licensed to record that information shall continue to be in effect, and the Elevation Certificate shall not expire, until the date on which there is an alteration in the building..
			406.Leveraging risk transfer opportunities for a sound financial framework
 (a)In generalSubsection (e) of section 1345 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081(e)) is amended—
 (1)by striking (e) Risk transfer.—The Administrator and inserting the following:  (e)Leveraging risk transfer opportunities for a sound financial framework (1)AuthorityThe Administrator; and
 (2)by adding at the end the following:  (2)Leveraging risk transfer opportunitiesOn an annual basis, the Administrator shall evaluate ceding a portion of the risk of the flood insurance program under this title to the private reinsurance or capital markets, or any combination thereof, if the Administrator determines—
 (A)the rates and terms are reasonable and appropriate; and (B)doing so would further the development and maintenance of a sound financial framework for the National Flood Insurance Program..
 (b)Effective dateThe amendments made by subsection (a) shall become effective upon the expiration of the 18-month period that begins upon the date of the enactment of this Act.
 407.Write-Your-Own arrangementsSection 1345 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081) is amended by adding at the end the following new subsections:
				
 (f)Authority to terminate Write Your Own arrangementsThe Administrator may cancel any Write Your Own (as such term is defined in section 100202(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004)) arrangement in its entirety upon 30 days written notice to the Write Your Own company involved by certified mail stating one of the following reasons for such cancellation:
 (1)Fraud or misrepresentation by the company after the inception of the arrangement. (2)Nonpayment to the Administrator of any amount due.
 (3)Material failure to comply with the requirements of the arrangement or with the written standards, procedures, or guidance issued by the Administrator relating to the National Flood Insurance Program and applicable to the company.
 (g)Standardized fee authorityThe Administrator may establish and implement a standardized fee schedule for all engineering services provided in connection with flood insurance coverage provided under this title by means of a Write Your Own arrangement..
			408.Study on increasing participation
 (a)In generalThe Comptroller General of the United States shall conduct a study that proposes to address, through programmatic and regulatory changes, how to increase participation in flood insurance coverage.
 (b)IssuesIn conducting the study under subsection (a), the Comptroller General shall consider the following: (1)Expanding participation in flood insurance coverage, beyond areas having special flood hazards, to areas of moderate or minimal flood hazard risk.
 (2)Automatically enrolling consumers in flood insurance while providing consumers the opportunity to decline enrollment.
 (3)Bundling flood insurance coverage that diversifies risk across all or multiple-peril forms. (c)DeterminationsIn conducting the study under subsection (a), the Comptroller General shall determine the following:
 (1)The percentage of properties with federally backed mortgages located in an area having special flood hazards that are covered by flood insurance that satisfies the requirement under section 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)).
 (2)The percentage of properties with federally backed mortgages located in the 500-year floodplain that are covered by flood insurance that would satisfy the requirement described in paragraph (1) if that requirement applied to such properties.
 (d)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit a report on the study conducted under subsection (a) to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (e)DefinitionsFor purposes of this section— (1)the term 500-year floodplain has the meaning given the term in section 100202(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (40 U.S.C. 4004(a));
 (2)the terms Federal agency lender, improved real estate, and regulated lending institution have the meanings given such terms in section 3(a) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4003(a)); and
 (3)the term property with a federally backed mortgage means improved real estate or a mobile home securing a loan that was— (A)made by a regulated lending institution or Federal agency lender; or
 (B)purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.
						
	
		October 28, 2019
		Reported from the Committee on Financial Services with an amendmentOctober 28, 2019Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
